Application by respondent, pursuant to section 132 of the Civil Practice Act, to vacate so much of an order to show cause in this special proceeding, issued March 13, 1961, by a Justice of the Supreme Court without notice to the respondent, as stays him, pending the determination of the proceeding, from enforcing his notice of termination of a certain contract between petitioner and the City of New York, and from interfering with the petitioner’s continued performance of such contract. Application granted; stay vacated. We have examined the petition initiating this proceeding, upon which the order to show cause with a stay was issued. It does not appear from such petition that, in the absence of the stay, petitioner will suffer any injury for which adequate compensation may not be provided by an award of money damages. In view of this fact, and in view of the fact that the interest of the public is directly involved, we are of the opinion that the ex parte stay should not have been granted. The right of the petitioner to relief in this proceeding can and should be promptly determined, pursuant to the appropriate provisions of the Civil Practice Act. Nolan, P. J., Ughetta, Kleinfeld and Christ, JJ., concur; Pette, J., not voting.